EXHIBIT 10.27

SPECIAL AWARD CONDITIONS NCR-92-18742

Amendment Number Thirty (30)

Whereas the Department finds that its authority to fulfill its stewardship
responsibilities in connection with VeriSign’s provision of .com registry
services shall be preserved pursuant to the following amendment to the
Cooperative Agreement and finds that the approval of the .com Registry Agreement
attached hereto as Exhibit A is in the public interest; Therefore, VeriSign and
the Department agree as follows:

1. Section I.A.9, of Amendment 19, as amended, Definitions, is amended as
follows:

9) “Registry Agreement” means the revised .com Registry Agreement attached
hereto as Exhibit A.

17) “Designated Term” means each of the following provisions of the Registry
Agreement in the form in effect as hereby approved by the Department of
Commerce: Sections 3.1(c)(iii) & (v) (including Appendix 5), 3.1(d)(iii), 7.1,
and 7.3, which terms, and obligations of VeriSign thereunder, shall be
incorporated into the Cooperative Agreement by reference.

2. Section I.B.2.A of Amendment 19, as amended, VeriSign Relationship with
ICANN, is amended as follows:

A. (i) VeriSign shall enter into the Registry Agreement (Exhibit A hereto).

(ii) Without the prior written approval by the Department, VeriSign shall not
enter into any renewal under Section 4.2 or any other extension or continuation
of, or substitution for, the Registry Agreement. The Department shall provide
such written approval if it concludes that approval will serve the public
interest in (a) the continued security and stability of the Internet domain name
system and the operation of the .com registry including, in addition to other
relevant factors, consideration of VeriSign’s compliance with Consensus Policies
and technical specifications and its service level agreements as set forth in
the Registry Agreement approved herein, and the investment associated with
improving the security and stability of the DNS, and (b) the provision of
Registry Services (as defined in Section 3.1(d)(iii) of the Registry Agreement)
offered at reasonable prices, terms and conditions. The parties have an
expectancy of renewal of the Registry Agreement so long as the foregoing public
interest standard and the standards in Section 4.2 of the Registry Agreement are
met. In all cases except a renewal under Section 4.2 of the Registry Agreement,
the Department’s review and right of approval shall include all terms in the
Registry Agreement. In the case of a renewal under Section 4.2, the Department’s
review and right of approval shall include all terms in the Agreement except
Department approval shall not be required for: (1) a change in the
non-Designated Terms of the Registry Agreement required by the operation of the
second sentence of Section 4.2; (2) an expansion of the definition of Registry
Services as that term is defined in Section 3.1(d)(iii) of the Registry
Agreement; (3) the introduction of or



--------------------------------------------------------------------------------

terms upon which new Registry Services are offered pursuant to the process for
new Registry Services set forth in Section 3.1(d)(iv) of the Registry Agreement;
or (4) the terms or conditions for the renewal or termination of the Registry
Agreement, provided that such terms are the same as those set forth in Sections
4.2 and 6.1 of the approved Registry Agreement attached hereto as Exhibit A. The
preceding sentence shall not be construed to exempt from the requirement of
Department approval a change in any of the Designated Terms (other than an
expansion of Registry Services (as that term is defined in the Registry
Agreement)) or the inclusion of any term that comprises or relates to any
provision embodied by all or part of any Designated Term. VeriSign shall apply
to the Department for approval of any such renewal 90 days prior to the
expiration of the current term of the Registry Agreement. The Department shall
approve or refuse to approve such initial proposed renewal, or determine that
additional time is needed to complete its review, before expiration of the
current term of the Registry Agreement. If the Department does not approve such
initial proposed renewal under Section 4.2 prior to the expiration of the
current term of the Registry Agreement, or if it determines that additional time
is needed beyond the expiration of the current term of the Registry Agreement to
complete its review, then the Department shall agree to the expiration of the
term of the Registry Agreement being extended for six months, or such other
reasonable period of time as the Department and VeriSign may mutually agree.
After receiving written notice of the refusal to approve, VeriSign shall be
entitled to confer with the Department and learn the basis for and publicly
available underlying facts supporting the refusal. After conferring with the
Department, VeriSign may propose for the Department’s approval one or more new
or revised renewal proposals under Section 4.2. The Department shall review such
new or revised proposal(s) pursuant to the public interest standard established
by this subsection for the review of an initial renewal proposal.

(iii) VeriSign’s obligations under the Cooperative Agreement with respect to
Registry Services shall be satisfied by compliance with the Registry Agreement
for so long as (1) the Registry Agreement is in effect (as determined by the
term of the agreement, dispute resolution procedures and termination provisions
of the Registry Agreement at Sections 4, 5, and 6, respectively), and
(2) VeriSign notifies the Department of any proposed amendment to any Designated
Term, and obtains prior written approval from the Department before execution of
any such amendment. Any decision to approve or disapprove any proposed amendment
to any Designated Term shall be made by the Department, in its sole discretion.

(iv) Notwithstanding Section I.B.7 of this amendment, as amended, if VeriSign
fails to comply with any of the Designated Terms Sections 3.1(c)(iii) &
(v) (including Appendix 5), 7.1, and 7.3 within 30 days of receiving notice from
the Department of such failure, the Department (without limitation of any other
rights) may elect to obtain specific performance of the Designated Term in an
action in the United States District Court for the District of Columbia,
provided, however that such rights shall not include the termination,
reformation, discharge or suspension of the Cooperative Agreement or the
Registry Agreement. The Department and VeriSign agree that there is no adequate

 

2



--------------------------------------------------------------------------------

substitute for the Department’s right to obtain specific performance of
Designated Terms Sections 3.1(c)(iii) & (v) (including Appendix 5), 7.1, and
7.3, and that irreparable damage could occur if VeriSign does not comply fully
with such Designated Terms. The Department and VeriSign further agree that, if a
court determines that VeriSign has failed to comply with any such Designated
Terms (1) the court shall enter an order requiring VeriSign to specifically
perform its obligations under Designated Terms Sections 3.1(c)(iii) &
(v) (including Appendix 5), 7.1, and 7.3, and (2) the court may order such other
relief as is reasonably necessary to remedy the failure to comply with the
Designated Terms Sections 3.1(c)(iii) & (v) (including Appendix 5), 7.1, and
7.3, which relief the parties specifically agree shall not include the
termination, reformation, discharge or suspension of the Cooperative Agreement
or the Registry Agreement.

(v) VeriSign’s obligations under the Cooperative Agreement with respect to Other
Services shall be satisfied by compliance with the Cooperative Agreement as
amended. VeriSign’s obligations under the Cooperative Agreement with respect to
Registry Services shall be governed by Section I.B.9 of Amendment 19, as amended
below.

(vi) As to any question concerning interpretation of any Designated Term, or
compliance therewith, the Department will not contest the applicability of a
prior, enforceable, final and non-appealable judgment, decision or ruling of a
court or arbitrator in a proceeding between VeriSign and ICANN pursuant to the
Registry Agreement, when each of the following conditions is satisfied: (1) The
issue in dispute was an issue in controversy that was specifically addressed and
fully and fairly litigated as a necessary part of the prior judgment, decision
or ruling; (2) The prior judgment, decision or ruling was issued pursuant to an
adversarial, fully contested proceeding between VeriSign and ICANN, based on a
fully developed record that has been preserved; (3) The prior judgment, decision
or ruling remains in effect; has not been overruled, altered or limited in any
way; and is not the subject of any appeal or motion for reconsideration; and
(4) The court or arbitrator specifically considered and incorporated into the
prior judgment, decision or ruling the public interest in competition.

3. Section I.B.9, of Amendment 19, Compliance with Section II of this Amendment,
is amended as follows:

While the Registry Agreement remains in effect, VeriSign shall not be obligated
to comply with the provisions of Section II of this amendment. Upon termination
(i) by VeriSign of the Registry Agreement; (ii) due to the withdrawal of the
Department’s recognition of ICANN; or (iii) if the Department does not approve
any renewal under Section 4.2, or any other extension or continuation of, or
substitution for, the Registry Agreement, VeriSign shall no longer be required
to comply with the Registry Agreement and VeriSign’s obligations under Section
II of this amendment shall take immediate effect with respect to the .com
Registry without further action by the Department of Commerce or VeriSign.

 

3



--------------------------------------------------------------------------------

4. Section I.B.10, of Amendment 19, Expiration Date, is amended as follows:

The Expiration Date of the Cooperative Agreement shall be November 30, 2012,
except that the Department of Commerce may in its sole discretion extend the
term of the Cooperative Agreement (1) for a period equal to the length of any
term of renewal under Section 4.2, or any other extension or continuation of the
Registry Agreement (whether or not the Registry Agreement remains in effect
through that term); (2) for a period equal to the length of the term of a
substitute registry agreement; or (3) for one year to permit the Department to
exercise its rights under Section II.9 of this amendment, as amended, if the
Department does not approve any renewal under Section 4.2, or any other
extension or continuation of or substitution for, the Registry Agreement.

5. The Department hereby approves the Registry Agreement. This approval is not
intended to confer federal antitrust immunity on VeriSign with respect to the
Registry Agreement. Upon signature of both parties, VeriSign shall provide
copies of the Registry Agreement to both the Grants Officer and the Federal
Programs Officer.

6. Except as modified by this Amendment, the terms and conditions of this
Cooperative Agreement, as previously amended, remain unchanged.

 

4